Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Balicky on June 7, 2022.

Claims 16 and 24-26 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted May 2, 2022 wherein claims 20, 27, and 28 are introduced.  This application is a continuation of US application 16/821762, now US patent 10835537, filed March 17, 2020, which is a continuation of US application 16/665277, now US patent 10682356, filed October 28, 2019, which is a continuation of US application 15/750151, now US patent 10568887, filed February 2, 2018, which is a national stage application of PCT/US2016/045423, filed August 3, 2016, which claims benefit of provisional application 62/200499, filed August 3, 2015.
Claims 1, 9-11, and 21-23 are pending in this application.
Claims 1, 9-11, and 21-23 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted May 2, 2022, with respect to the rejection of claims 20, 27, and 28 under 35 USC 103 for being obvious over DiNardo et al., has been fully considered ad found to be persuasive to remove the rejection as claims 20, 27, and 28 are canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 2, 2022, with respect to the rejection of claims 20, 27, and 28 under 35 USC 103 for being obvious over Hourigan et al., has been fully considered ad found to be persuasive to remove the rejection as claims 20, 27, and 28 are canceled.  Therefore the rejection is withdrawn.
The rejections of claims 1, 9-11, 16, and 20-26 for claiming the same invention as claims 1-6 of US patent 10835537, of claims 1, 11, 16, 21, 23, 24, and 26 for claiming the same invention as claim 1 of US patent 10682356, and of claims 1, 11, 16, 21-23, and 26 for claiming the same invention as claim 1 of US patent 10568887, are withdrawn in view of the terminal disclaimer submitted May 2, 2022.

	Currently claims 1, 9-11, and 21-23 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted May 2, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	Independent claim 1 is directed to a method comprising administering alvocidib, also known as flavopiridol, and either azacytidine or decitabine to a subject suffering from myelodysplastic syndrome, (MDS) which is a hematological conditions that can progress to acute myelogenous leukemia (AML) but is clinically distinct from AML, as described by Tefferi et al. (Reference included with PTO-892) Dependent claims 9-11 specify details of the order of administration of the two agents, dependent claims 21 and 22 specify the identity of the particular demethylating agent used, and claim 23 specifies that the patient being treated is a human.
	While azacytidine and decitabine are used in the art to treat MDS, as described by Tefferi et al., for example, alvocidib is not known to be used in this patient population.  One of ordinary skill in the art would not have seen the disclosures of DiNardo et al. and Hourigan et al. (of record in previous action) of using alvocidib to treat AML as necessarily suggesting that this compound can be used to treat MDS, which is a different condition with different therapeutic indications.
Accordingly, Applicant’s amendment and terminal disclaimer submitted May 2, 2022, and the enclosed examiner’s amendment, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        6/7/2022